Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16532978 has a total of 19 claims pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over See et al (US 20040008727 A1) in view of Engel et al (US 6115393 A). 
As per claims 1, 10, and 19, See discloses, “A method, comprising: generating, by a learning machine (LM) (pg.2, particularly paragraph 0014; EN: this denotes the network management system (NMS), which is the learning machine).  “a list of one or more network metrics needed at the LM” (pg.1-2, particularly paragraph 0011; EN: this denotes the list of metrics being monitored on remote devices by the system). 
“Selecting, by the LM, one or more reporting nodes to report the one or more network metrics required by the LM” (Pg.1, particularly paragraph 0010; EN: this denotes the managed network devices (MND) being monitored by the NMS; Pg.2, particularly paragraph 0014; EN: this denotes the monitoring being performed by a Local resource manager (LRM)). 
“generating, by the LM, a … to be sent to the selected one or more reporting nodes wherein the … includes the list of one or more network metrics and a rule indicating that when the local condition is determined to have occurred locally at the selected one or more reporting nodes” (Pg.3, particularly paragraph 0027; EN: this denotes transferring responsibility for the monitoring of these aspects from the NMS to the LRM on the MNDs. Here the rule is detecting changes to the various properties and reporting them). “The one or more network metrics are to be reported by the selected one or more reporting nodes to the LM” (Pg.3, particularly paragraph 0027; EN: this denotes transferring responsibility for the monitoring of these aspects from the NMS to the LRM on the MNDs. Here the rule is detecting changes to the various properties and reporting them).
“Sending, from the LM, the … to the selected one or more reporting nodes to establish the rule on the selected one or more reporting nodes locally” (Pg.3, particularly paragraph 0027; EN: this denotes transferring responsibility for the monitoring of these aspects from the NMS to the LRM on the MNDs. Here the rule is detecting changes to the various properties and reporting them).
“Once the local condition occurs on the selected one or more reporting nodes, receiving, at the LM, a report including the one or more network metrics from one of the selected one or more reporting nodes” (Pg.3, particularly paragraph 0027; EN: this denotes transferring responsibility for the monitoring of these aspects from the NMS to the LRM on the MNDs. Here the rule is detecting changes to the various properties and reporting them).
However, See fails to explicitly disclose, “To build a predictive model”, “generating … a message to be sent to the one or more reporting nodes wherein the message includes the list of one or more network metrics…”, “sending… the message to the selected one or more reporting nodes to establish the rule on the selected one or more reporting nodes.” 
Engel discloses, “To build a predictive model” (C31, particularly L32-44; EN: this denotes getting network data in order to train a machine learning model). 
“generating … a message to be sent to the one or more reporting nodes wherein the message includes the list of one or more network metrics…”, “sending… the message to the selected one or more reporting nodes to establish the rule on the selected one or more reporting nodes” (C31, particularly L31-55; EN: this denotes selecting network monitors and sending them a message to change their parameters in order to report learned data. This can involve changing thresholds or other values of various parameters on the network monitor). 
See and Engel are analogous art because both involve network management. 
Before the effective filing date it would have been obvious to one skilled in the art of network management to combine the work of See and Engel in order to allow the creation of a predictive model with learning data and messages to be sent to start and change reporting requirements. 
	The motivation for creating a predictive model would be to create a model to “accurately reflect normal network behavior” (Engel, C31, L20-31) or in the case of See, allow the system to use the learning reports to analyze and understand new additions to the network as well as other data being processed by the network. 
	The motivation for sending messages to start or change monitoring on a network would be to “disable thresholds within the network monitor and cause the network monitor to periodically send data for a predefined set of network parameters to the management workstation” in order to provide training material that “should be long enough to include the full range of load conditions that the network experiences so that a representative performance history is generated” (Engel, C31, L32-55) or in the case of See, allow the system to get the data it needs based on the reports in order to analyze and use the reported data from the learning reports of the See reference. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of See and Engel in order to allow the creation of a predictive model with learning data and messages to be sent to start and change reporting requirements.
As per claims 2 and 11, See discloses, “including an indication of the one or more network metrics in the …” (Pg.3, particularly paragraph 0027; EN: this denotes the system designating what to report to the CDS). 
“the one or more reported network metrics corresponds to the one or more network metrics” (pg.1-2, particularly paragraph 0011; EN: this denotes the list of metrics being monitored on remote devices by the system).
Engel discloses, “network metrics in the message” (C31, particularly L31-55; EN: this denotes selecting network monitors and sending them a message to change their parameters in order to report learned data and designating what data to report).
	As per claims 3 and 12, See discloses, “Wherein the one or more network metrics are selected for reporting by the selected one or more reporting nodes based on…” (Pg.3, particularly paragraph 0027; EN: this denotes the system designating what to report to the CDS and the local management doing the reporting back to the system). 
	Engel discloses, “based on the message” (C31, particularly L31-55; EN: this denotes selecting network monitors and sending them a message to change their parameters in order to report learned data and designating what data to report).
As per claims 4 and 13, See discloses, “defining a rule indicating when the one or more network metrics are to be reported by the selected one or more reporting nodes” (Pg.3, particularly paragraph 0027; EN: this denotes transferring responsibility for the monitoring of these aspects from the NMS to the LRM on the MNDs. Here the rule is detecting changes to the various properties and reporting them).
“including an indication of the defined rule …” (Pg.3, particularly paragraph 0027; EN: this denotes transferring responsibility for the monitoring of these aspects from the NMS to the LRM on the MNDs. Here the rule is detecting changes to the various properties and reporting them).
“The one or more network metrics are reported by the selected one or more reporting nodes in accordance with the defined rule” (Pg.3, particularly paragraph 0027; EN: this denotes transferring responsibility for the monitoring of these aspects from the NMS to the LRM on the MNDs. Here the rule is detecting changes to the various properties and reporting them).
Engel discloses, “in the message” (C31, particularly L31-55; EN: this denotes selecting network monitors and sending them a message to change their parameters in order to report learned data and designating what data to report).
As per claims 5 and 14, See discloses, “the rule specifies a condition of whether a network metric local to a reporting node changes…” (Pg.3, particularly paragraph 0027; EN: this denotes transferring responsibility for the monitoring of these aspects from the NMS to the LRM on the MNDs. Here the rule is detecting changes to the various properties and reporting them).
“When the network metric changes … the network metric is reported by the reporting node” (Pg.3, particularly paragraph 0027; EN: this denotes transferring responsibility for the monitoring of these aspects from the NMS to the LRM on the MNDs. Here the rule is detecting changes to the various properties and reporting them).
However, See fails to explicitly disclose, “during a period of time.”
Engel discloses, “during a period of time” (C31, particularly L31-55; EN: this denotes selecting network monitors and sending them a message to change their parameters in order to report learned data. This can involve changing thresholds or other values of various parameters on the network monitor).
See and Engel are analogous art because both involve network management. 
Before the effective filing date it would have been obvious to one skilled in the art of network management to combine the work of See and Engel in order to allow the reporting requirement to be for a certain amount of time.   
	The motivation for setting a period of time would be to provide training material that “should be long enough to include the full range of load conditions that the network experiences so that a representative performance history is generated” (Engel, C31, L32-55) or in the case of See, allow the system to get the data it needs based on the reports in order to analyze and in a time frame relevant to the system’s needs. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of See and Engel in order to allow the reporting requirement to be for a certain amount of time.   
As per claims 8 and 17, See discloses, “Defining a frequency at which the selected one or more reporting nodes are to report the one or more network metrics” (pg.3, particularly paragraph 0040; EN: this denotes setting polling intervals which determine how often to check the values). 
“including an indication of the defined frequency…” (Pg.3, particularly paragraph 0027; EN: this denotes transferring responsibility for the monitoring of these aspects from the NMS to the LRM on the MNDs. Here the rule is detecting changes to the various properties and reporting them).
“reports of the one or more network metrics are received at a frequency corresponding to the defined frequency” (pg.3, particularly paragraph 0040; EN: this denotes setting polling intervals which determine how often to check the values).
Engel discloses, “in the message” (C31, particularly L31-55; EN: this denotes selecting network monitors and sending them a message to change their parameters in order to report learned data. This can involve changing thresholds or other values of various parameters on the network monitor).
As per claims 9 and 18, See fails to explicitly disclose, “defining a duration for which the message is to remain active;”, “including an indication of the defined duration in the message; wherein the port of the one or more network metrics is received only while the message is active”
Engel discloses, “defining a duration for which the message is to remain active;”, “including an indication of the defined duration in the message; wherein the port of the one or more network metrics is received only while the message is active” (C31, particularly L31-55; EN: this denotes selecting network monitors and sending them a message to change their parameters in order to report learned data. This can involve changing thresholds or other values of various parameters on the network monitor).
See and Engel are analogous art because both involve network management. 
Before the effective filing date it would have been obvious to one skilled in the art of network management to combine the work of See and Engel in order to allow the reporting requirement to be for a certain amount of time.   
	The motivation for setting a period of time would be to provide training material that “should be long enough to include the full range of load conditions that the network experiences so that a representative performance history is generated” (Engel, C31, L32-55) or in the case of See, allow the system to get the data it needs based on the reports in order to analyze and in a time frame relevant to the system’s needs. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of See and Engel in order to allow the reporting requirement to be for a certain amount of time.   




Claim Rejections - 35 USC § 103
Claims 6-7 and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over See et al (US 20040008727 A1) in view of Engel et al (US 6115393 A) and further in view of Hershey et al (US 5793753 A). 
As per claims 6 and 15, See fails to explicitly disclose, “wherein the rule specifies a threshold linked to the one or more network metrics.”
Hershey discloses, “wherein the rule specifies a threshold linked to the one or more network metrics” (C3, particularly L43-68; C4, particularly L1-8; EN: this denotes having a threshold value to compare incoming data to in order to determine if there’s a reason to report a change in value). 
See and Hershey are analogous art because both involve network management. 
Before the effective filing date it would have been obvious to one skilled in the art of network management to combine the work of See and Hershey in order to allow the reporting requirement to check whether changes meet a threshold.
	The motivation for setting a period of time would be to “determine whether the numerical value deviates from the reference value by more than a preselected threshold. If the comparison is positive, then the interpreter provides an out-of-threshold indication to the network manager by appropriate display” (Hershey, C3, L43-68; C4, L1-8) or in the case of See, allow the system to make sure that the monitored data is worth capturing and returning to the central system. 
Therefore before the effective filing date it would have been obvious to one skilled in the art of See and Hershey in order to allow the reporting requirement to check whether changes meet a threshold.
As per claim 7 and 16, Hershey discloses, “the rule specifies a first threshold associated with a first condition and a second threshold associated with a second condition” (C3, particularly L43-68; C4, particularly L1-8; EN: this denotes having a threshold value to compare incoming data to in order to determine if there’s a reason to report a change in value. This denotes numerous different conditions which can be monitored). 

/BEN M RIFKIN/Primary Examiner, Art Unit 2198